            Case 1:19-cv-06034-JPO Document 1 Filed 06/27/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


                                                 :            Civil Action: 1:19-cv-06034
 SHERRY SCALERCIO-ISENBERG,
                                                 :
                         Plaintiff,
                                                                NOTICE OF REMOVAL
                                                 :
           v.
                                 :
 MORGAN      STANLEY,  MATTHEW
 DZIEDZIC, JAMES P. GORMAN, JEFF
                                 :
 BRODSKY, KERRIE R. HESLIN,

 Defendants.                                     :

                                                 :

TO:    United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 07101

       Defendants Morgan Stanley Services Group Inc. (improperly pleaded as “Morgan

Stanley”), Matthew Dziedzic, James P. Gorman, Jeff Brodsky and Kerrie R. Heslin (collectively,

“Defendants”) by and through their attorneys, Nukk-Freeman & Cerra, P.C., hereby remove the

above-entitled action from the Supreme Court of New York, County of New York to the United

States District Court, Southern District of New York, pursuant to 28 U.S.C. §§1331, 1441 and

1446. Defendants respectfully state the following in support of this removal:

      1.        On June 10, 2019, Plaintiff Sherry Scalercio-Isenberg (hereafter, “Plaintiff”) filed a

Complaint (hereafter “the Complaint”) against Defendants in the Supreme Court of New York,

County of New York, Index No. 155749/2019 (the “State Court Action”).                A copy of the

Complaint and Summons is attached hereto as “Exhibit A(1).” Counsel for Defendants executed

and filed an Acceptance of Service of Summons and Complaint on June 10, 2019, a copy of which

is attached as “Exhibit A(2).”
           Case 1:19-cv-06034-JPO Document 1 Filed 06/27/19 Page 2 of 3



      2.       This Notice of Removal is being timely filed within thirty (30) days after

Defendants first received notice of the State Court Action through service or otherwise. Removal,

therefore, is timely pursuant to 28 U.S.C. §1446(b)(1).

      3.       As of the present date, no other hearings or proceedings have taken place in the

State Court Action to Defendants’ knowledge.

      4.       This Court has original jurisdiction over the claims set forth in the Complaint

pursuant to 28 U.S.C. §§1331 and 1441(a). The original jurisdiction is founded on Plaintiff’s

assertion of claims or rights in the Complaint arising under the laws of the United States.

Specifically, Plaintiff has asserted claims of discrimination and retaliation in violation of Title VII

of the Civil Rights Act of 1964, 42. U.S.C. § 2000e et seq., violations of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and violations of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and seeks to recover compensatory statutory

liquidated damages, interest, attorneys’ fees and costs of suit. Due to Plaintiff’s claims under these

federal statutes, removal to this Court is appropriate under 28 U.S.C. §1441(a), without regard to

the citizenship or residence of the parties or the amount in controversy.

      5.       This Court has supplemental jurisdiction over any of Plaintiff’s claims not arising

under the laws of the United States pursuant to 28 U.S.C. §1367, including Plaintiff’s claims for

violations of the New York State Human Rights Law, Executive Law § 296, and New York City

Human Rights Law, N.Y. Admin. Code §8-107.

      6.       Based on the allegations in the Complaint, and without waiving any challenges with

respect to same, this action was filed in the State of New York, County of New York, such that

venue is proper in the Southern District of New York.




                                                  2
           Case 1:19-cv-06034-JPO Document 1 Filed 06/27/19 Page 3 of 3



      7.       In accordance with 28 U.S.C. §1446(d), written notice of the filing of this Notice of

Removal will be given promptly to all adverse parties, and a true and correct copy of this Notice of

Removal will be promptly filed with the Clerk of the Supreme Court of New York, New York

County.

      8.       All defendants, who have been properly joined and served, join in and consent to

the removal of this action.

       For the reasons set forth above, Defendants hereby respectfully request that the Court

remove this action from the Supreme Court of New York, New York County, to the United States

District Court for the Southern District of New York.

                                              Respectfully submitted,

                                              NUKK-FREEMAN & CERRA, P.C.
                                              Attorneys for Defendants,
                                              Morgan Stanley Services Group Inc., Matthew
                                              Dziedzic, James P. Gorman, Jeff Brodsky,
                                              and Kerrie R. Heslin

                                              By: /s/ Patricia Prezioso
                                                  Patricia Prezioso, Esq.
Dated: June 27, 2019




                                                 3
